


116 HR 3042 IH: To direct the Comptroller General of the United States to carry out a study on the security impact of sexually harassing behavior in United States nuclear weapons complex sites.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3042
IN THE HOUSE OF REPRESENTATIVES

May 30, 2019
Ms. Haaland introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Comptroller General of the United States to carry out a study on the security impact of sexually harassing behavior in United States nuclear weapons complex sites.
 
 
1.Study and report on security impact of sexually harassing behavior 
(a)StudyThe Comptroller General of the United States shall conduct a study on sexually harassing behavior and its impact on security in United States nuclear weapons complex sites.  (b)ElementsThe study under subsection (a) shall include— 
(1)identification of the organizational structure failures that led to the sexual assault incident at the Nevada National Security Site;  (2)the number of reported incidents of sexual harassment or assault within the nuclear weapons complex of the United States over the five years preceding the study, including incidents among contracted guard forces and reporting trends during that period; 
(3)a description of how the National Nuclear Security Administration’s security oversight model and management mechanisms integrate sexual harassment prevention into the Administration’s promotion of security culture; and  (4)recommendations for further steps the National Nuclear Security Administration should take to prevent sexually harassing behavior within the nuclear weapons complex’s guard force. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate committees of Congress a report on the results of the study conducted under subsection (a).   